number release date id office uilc cca-716714-08 -------------- from ------------------- sent to -------------------- cc subject fla dept of corrections --------- this is what i've learned so far regarding n contracts i don't know that irs has to be the sole beneficiary of the arrangement but the contact needs to accomplish a tax_administration purpose generally disclosures of tax information in a contract situation are limited to whatever is necessary to accomplish the terms of the contract while the proposal would undoubtedly help the irs we'd need to tie in the fla dept of corrections' use of the information to a legitimate tax_administration purpose if they plan to somehow use the information the only thing i can see florida doing with the information is using it for potential non-tax prosecutions possibly for fraud since they don't have an income_tax plus i think we'd be limited to individuals incarcerated in florida which would limit the amount of potential leads i guess we need to see what the department of corrections is proposing then go from there if they simply want to help put an end to refund schemes within their prison system by assisting the irs we might be able to do something in terms of a contract i also did a little checking on the intergovernmental personnel act among other things it allows a non- federal employee to be detailed to a federal_agency while continuing to be paid_by his or her employer of record i've cut and pasted some information from opm that might be useful in this regard http www opm gov programs ipa assignf asp depending on what the igpa allows this might be a viable option assuming that the department of corrections just wants to help us identify and address fraudulent refund schemes
